IN THE SUPREME COURT OF THE STATE OF NEVADA


                      CLARENCE ALVIN GAMBLE,                                 No. 67868
                      Appellant,
                      vs.
                      THE STATE OF NEVADA,                                          FILED
                      Respondent.
                                                                                    JUN 1 7 2016


                                              ORDER OF AFFIRMANCE
                                  This is an appeal from a district court order denying appellant
                      Clarence Alvin Gamble's postconviction petition for a writ of habeas
                      corpus. Eighth Judicial District Court, Clark County; Linda Marie Bell,
                      Judge.
                                  Gamble contends that the district court erred by denying his
                      claim that counsel was ineffective for failing to investigate and present
                      evidence that he suffered from health conditions and was taking
                      medications which might have affected his cognitive abilities at the time
                      he committed the crimes.' Gamble fails to demonstrate that counsel was
                      deficient or that he was prejudiced.    See Strickland v. Washington, 466
                      U.S. 668, 687-88 (1984) (setting forth a two-part test of deficiency and
                      prejudice); Warden v. Lyons,    100 Nev. 430, 432-33, 683 P.2d 504, 505
                      (1984) (adopting the test in Strickland).     Gamble merely lists health
                      conditions he suffered from and medications he was prescribed and
                      surmises, without adequate explanation, that they might have affected his
                      mental status and thereby negated the mens rea component of the crimes.
                      Even crediting this bare assertion, Gamble fails to square it with his trial

                           "Gamble was convicted of aggravated stalking and first-degree
                      murder with use of a deadly weapon.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    44e119
                  testimony that he pursued the victim because he wanted to know why she
                  left him and killed her in self-defense. We thereby conclude that Gamble
                  fails to demonstrate that the district court erred. See Lader ix Warden,
                  121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005) (recognizing that we give
                  deference to the district court's factual findings when reviewing its
                  resolution of a postconviction petition but review the court's application of
                  the law to those facts de novo). 2 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                  cc: Hon. Linda Marie Bell, District Judge
                       Oronoz & Ericsson
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        2 Gamble   also contends that the district court abused its discretion
                  by denying his request for neurological testing. We disagree. The district
                  court provided Gamble with ample opportunity to substantiate the claims
                  raised in his petition and conducted two evidentiary hearings, at which
                  Gamble presented expert testimony. After the second evidentiary hearing,
                  Gamble filed a supplemental petition wherein he explained that, if the
                  district court was not satisfied by his expert's testimony, he requested
                  authorization to retain a different expert so he could try again. The
                  district court demurred. Gamble fails to convince us that the district court
                  abused its discretion.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    ce